Name: Commission Regulation (EEC) No 3935/87 of 28 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 87 Official Journal of the European Communities No L 369/83 COMMISSION REGULATION (EEC) No 3935/87 of 28 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 3350/87 (% the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion, by the prices annexed to this Regulation ; Whereas, exceptionally, for technical reasons the buying-in price can be fixed not before the last Monday of the month, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3825/87 (4), introduced the buying in of beef in respect of certain Member States or. regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 48, 17. 2. 1987, p. 1 . 0 OJ No L 168, 27. 6. 1987, p. 22. 0 OJ No L 357, 19 . 12. 1987, p. 50. 0 OJ No L 261 , 26. 9 . 1978, p. 5 . 0 OJ No L 317, 7. 11 . 1987, p. 33. 29 . 12. 87No L 369/84 Official Journal of the European Communities ANNEX Buying-in price in ECU per 100 kilograms carcase weight Forequarter price Quality (category and class) Equivalent carcase price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 C03 302,622 298,466 300,416 296,112 282,141 277,854 313,446 309,140 300,529 299,115 290,420 283,468 242,098 238.773 240,333 236,890 225,713 222,283 250,757 247,312 240,423 239,292 232,336 226.774 226,967 223,850 225,312 222.084 211,606 208,391 235.085 231,855 225,397 224,336 217,815 212,601 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.